HOBSON, Justice
(dissenting).
I would reverse the final decree and follow the recommendations of the special master, who personally heard the several witnesses, except that part of the final decree wherein the chancellor found that the estate of Julia Galatis is “entitled to receive the undrawn salaries which had accrued to her at the time of her death, in the amount of $13,054.92 together with the sum of $11,510.73 found by the master to be due the estate of Julia Galatis * * * »
ROBERTS, C. J., concurs.